Citation Nr: 0201211	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  94-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected asbestosis from June 23, 1992 to January 22, 1995.

2.  Entitlement to a rating in excess of 10 percent for 
asbestosis from January 23, 1995, to May 19, 1996.

3.  Entitlement to a rating in excess of 30 percent for 
asbestosis on and after May 20, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1947 to 
June 1950, and from September 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
asbestosis.  In August 1995, following the veteran's 
perfection of his appeal regarding service connection, the RO 
issued a rating decision granting service connection for 
asbestosis and assigning a noncompensable rating from June 
23, 1992, the date of claim, and a 10 percent rating from 
January 23, 1995.  The veteran perfected an appeal regarding 
the rating, and in September 1996, the RO issued a rating 
decision granting 30 percent effective from May 20, 1996.

When this case was previously before the Board in February 
1997, it was remanded to determine if the grant of a 30 
percent rating fully satisfied the veteran's appeal on that 
issue, and, if not, to conduct further development of the 
evidence.

Inasmuch as the RO has assigned "staged" ratings for the 
veteran's asbestosis, the issue has been re-characterized to 
reflect that all "stages" are for consideration on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  From June 23, 1992 to January 22, 1995, asbestosis was 
manifested by moderate shortness of breath on exertion.

2.  From January 23, 1995 to May 19, 1996, asbestosis was 
manifested by moderate shortness of breath on exertion.

3.  Since May 20, 1996, asbestosis has been manifested by 
evidence of pulmonary fibrosis, moderate shortness of breath 
on exertion, and decreasing PFT values.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 10 
percent for asbestosis have been met from June 23, 1992 to 
January 22, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6801 
(1996).

2.  The criteria for an evaluation in excess of 10 percent 
for asbestosis from January 23, 1995 to May 19, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6801.

3.  The criteria for an evaluation in excess of 30 percent 
for asbestosis on and after May 20, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6801.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's active duty included work in and around 
shipyards, where he was exposed to asbestos.

On private examination in August 1986, the veteran related a 
history of exposure to asbestos and chemical fumes.  He 
denied dyspnea and chest pain, and stated he was in good 
health.  He sought treatment because an x-ray had shown a 
pleural plaque.  Pulmonary function testing showed a mild 
obstructive dysfunction.  

The Forced Vital Capacity (FVC) was 121 percent of predicted 
and the Diffusion Capacity of the Lung for Carbon Monoxide 
(DLCO) was 136 percent of predicted.  Occasional dry end 
inspiratory crackles were heard in both lung bases and 
laterally.

On private examination in June 1991, the veteran did not have 
significant shortness of breath or other respiratory 
symptoms.  The chest was clear to auscultation and 
percussion.  FVC was 120 percent of predicted.  Asbestos 
related pleural disease without impairment of lung function 
was diagnosed.

The veteran filed a claim of entitlement to service 
connection for lung damage due to exposure to asbestos on 
June 23, 1992.

On VA examination in November 1992, the veteran reported that 
he began experiencing shortness of breath and a dry cough 5 
to 10 years prior; both had worsened rapidly.  He had mild 
shortness of breath on walking to the bathroom, and could not 
hunt in high altitudes.  Walking three blocks caused moderate 
to severe shortness of breath.  He smoked from 1947 to 1951.  
He was observed to be moderately short of breath after 
walking 100 feet quickly, and had difficulty speaking.  
Scattered dry crackles and somewhat airy breath sounds were 
detected.  An x-ray showed no evidence of pleural thickening.  
Spirometry showed an FVC of 109 percent of predicted; a mild 
obstructive defect was seen.  Chronic obstructive pulmonary 
disease (COPD), and not asbestosis, was diagnosed.

On VA examination in January 1995, the veteran reported 
progressive shortness of breath since early 1980.  His cough 
was productive of white sputum.  He gave a six year smoking 
history.  He was seen to be short of breath during exertion 
and somewhat short of breath at rest.  X-rays showed clear 
lungs, and results of a PFT included an FVC of 118 percent of 
predicted, consistent with mild obstructive disease of the 
small airways.  In a February 1995 addendum following review 
of all x-ray films, the physician determined that there were 
areas of pleural thickening present, although some views 
showed such better than others.  He noted mild hypoxemia 
appeared on PFT and Arterial Blood Gas (ABG) tests.  
Progressive asbestos lung disease was diagnosed.

In May 1996, the veteran was treated in a private hospital 
emergency room for shortness of breath.  It had been growing 
progressively worse for a week.  His chest was clear, and no 
wheezing was heard.  COPD was diagnosed, and an inhaler was 
prescribed.

On VA examination in March 1998, the veteran reported a daily 
productive cough and dyspnea when walking five blocks on the 
level.  Five years prior, he estimated he could walk 1/2 mile 
before being short of breath.  Testing in April 1998 showed 
no desaturation following exercise.

A VA examination was conducted in May 2001.  The veteran 
reported no hospitalizations for lung disease, and had noted 
little lung problem prior to 1986, when he was diagnosed with 
asbestosis.  He stated that he could walk six to eight blocks 
on the level before becoming short of breath, or could climb 
three flights of stairs slowly.  A chronic, minimally 
productive cough was reported.  He was not using his 
prescribed inhaler.  

On physical examination, no rales, rhonchi, or wheezing were 
heard.  PFT results were as follows:  FVC was 114 percent of 
predicted, and the corrected DLCO was 72 percent of 
predicted.  No significant abnormality was noted.  A February 
2001 x-ray showed mild emphysema and mild pleural thickening 
bilaterally, worse on the right.  The examiner opined that 
although the veteran did report some decline in his ability 
to walk, there was no significant limitation.  The PFT did 
not demonstrate significant interstitial lung disease, nor 
did the physical examination.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for asbestosis were amended during the 
course of this appeal.  Prior to October 7, 1996, asbestosis 
was rated under Code 6801, Silicosis, as follows: pronounced, 
with extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity merits assignment of a 100 
percent rating; severe, with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health warrants a 60 percent rating; moderate, 
with considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests is 
rated as 30 percent disabling; and if the veteran's 
asbestosis is definitely symptomatic with pulmonary fibrosis 
and moderate dyspnea on extended exertion, a 10 percent 
rating is assigned.  38 C.F.R. § 4.97, Code 6801 (1996).

After October 6, 1996, asbestosis was assigned its own 
Diagnostic Code as was rated as follows: an FVC less than 50 
percent predicted, or; DLCO less than 40 percent predicted, 
or, maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or, cor 
pulmonale or pulmonary hypertension, or, requires outpatient 
oxygen therapy merits a 100 percent rating; an FVC of 50 to 
64 percent predicted, or, DLCO of 40 to 55 percent predicted, 
or maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation warrants a 60 
percent rating; an FVC of 65 to 74 percent predicted, or, 
DLCO of 56 to 65 percent predicted is assigned a 30 percent 
rating; an FVC of 75- to 80-percent predicted, or, DLCO of 66 
to 80-percent predicted is assigned a 10 percent rating.  
38 C.F.R. § 4.97, Code 6833 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes service 
medical records, VA examination and treatment records, and 
private medical records.  No outstanding evidence has been 
identified, and the RO undertook extensive development on 
Remand, including provision of several VA examinations.  No 
further action is needed to satisfy VA's duty to assist the 
claimant.  Furthermore, the claimant has been notified of the 
applicable laws and regulations.  
Discussions in the rating decisions, statements of the case, 
and supplemental statements of the case and associated 
correspondence have informed him of what information or 
evidence is necessary to establish entitlement to the benefit 
sought and what evidence VA has obtained.  Where, as here, 
there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board addressing the claim based on the 
evidence of record.  Bernard v. Brown, 4 Vet. App. 384 
(1994).


Increased Evaluation

The PFT results recorded in the claims file reflect FVC's 
that consistently exceed 100 percent of predicted.  Where the 
DLCO has been tested, only the most recent PFT, that in April 
2001, indicated a score of less than 100 percent of 
predicted.  The 72 percent of predicted which was recorded 
then would qualify for only a 10 percent rating under the 
amended schedular criteria.  The older criteria do not depend 
upon measured PFT values.  The Board therefore determines 
that the criteria in effect prior to October 7, 1996 are more 
favorable and therefore must be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


Evaluation from June 23, 1992 to January 23, 1995

The evidence shows the veteran was first observed to be 
experiencing shortness of breath during a VA examination in 
November 1992.  A PFT showed a mild obstructive defect.  He 
was moderately to severely short of breath after walking 100 
feet quickly, and had trouble speaking for a few minutes as a 
result.  A reviewer of the x-ray films from this examination 
concluded that some pleural thickening was present.  While 
this evidence does not fully satisfy the criteria for 
assignment of a 10 percent rating under the pre-October 1996 
schedule, it does approximate those criteria.  


The veteran was definitely symptomatic, and upon exertion 
demonstrated moderate shortness of breath.  Accordingly, no 
more than a 10 percent rating is warranted from the date of 
claim, June 23, 1992 to January 23, 1995.  38 C.F.R. § 4.7.  
Although x-rays showed some pleural thickening, considerable 
pulmonary fibrosis was not observed, as is required for the 
next higher rating of 30 percent.


Evaluation from January 23, 1995 to May 19, 1996

In January 1995, a VA examiner observed some shortness of 
breath at rest and more on exertion, and testing showed mild 
obstruction of the small airways and mild hypoxemia.  X-rays 
were read as normal at that time, although a later reviewer 
concluded that some pleural thickening was present.  In May 
1996, the veteran was treated at a private emergency room for 
progressive shortness of breath and was prescribed an 
inhaler.  These definite symptoms and shortness of breath on 
exertion warrant assignment of a 10 percent rating, as was 
discussed for the previous period.  Further, there is no 
competent evidence of considerable pulmonary fibrosis; hence 
assignment of a 30 percent rating is not warranted for the 
period from January 23, 1995, to May 20, 1996.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for asbestosis from 
January 23, 1995 to May 19, 1996.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Evaluation on and after May 20, 1996

There was some decrease in the ability of the veteran to 
exercise without shortness of breath, although such decline 
was minimal.  


Significantly, his DLCO dropped from 136 percent of predicted 
in 1986 to 72 percent of predicted in 2001, and x-rays were 
read as showing mild emphysema, a fibrotic process, as well 
as pleural thickening.  The Board finds that these symptoms, 
and the increase in disability they reflect, more closely 
approximate the criteria for a 30 percent rating.  Dyspnea 
was reported to have increased, and this was confirmed by the 
PFT.  Pulmonary fibrosis was also observed.  Assignment of 
the next higher rating, 60 percent, is not warranted.  
Dyspnea is not severe, nor was the emphysema extensive.  The 
examining doctor furthermore found no significant 
abnormalities or limitation of function.  A 60 percent rating 
requires a marked impairment of health.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for asbestosis on and 
after May 20, 1996.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Additional Matter: Extraschedular Evaluation

The record shows that the RO provided, though it did not 
discuss the criteria for extraschedular evaluation when it 
issued its July 1996 statement of the case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

However, this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); VAOPGCPREC 6-96.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran, his representative, and the 
evidence on appeal have not essentially raised the issue of 
extraschedular evaluation per se for asbestosis.  VAOPGCPREC 
6-96.  Having reviewed the record with the above mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial compensable rating of 10 percent 
for asbestosis is granted from June 23, 1992 to January 22, 
1995, subject to the regulations governing payment of 
monetary awards.

Entitlement to a rating in excess of 10 percent for 
asbestosis from January 23, 1995 to May 19, 1996 is denied.

Entitlement to a rating in excess of 30 percent for 
asbestosis on and after May 20, 1996 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

